DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof e.g. see at least figure 1, 142, 143, figure 2, 1431, 1432.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim 9 is directed to a method however the claim does not describes any method steps, the claim instead describes an apparatus. Thus, the statutory category of the claim 9 is not clear.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation "the master is configured to be able to issue a second request”.  It is unclear whether the master carry out the issuing of a second request since the phrase “able to” does not warrant that the following action after the phrase. Further, in the event that the master is able to but does not send out the second request, then the following limitation of “receiving the second request” recited in claims 1 and 9 is indefinite. The Examiner suggests removing the phrase “be able to” to avoid confusion.
Claim 6 recites the limitations "the return timing of the first response” and “the return timing of the second response”.  There is insufficient antecedent basis for these limitation in the claim. The Examiner notes that the limitations above are first disclosed in claim 2. However, claim 6 is not dependent on claim 2. For the purpose of Examination, the Examiner interprets claim 6 as dependent of claim 2 and suggest appropriated correction as such.
Claim 7 recites the limitation “the return timing of the response to the second request” and “the return timing of the response to the first request.” There is insufficient antecedent basis for these limitation in the claim.
Claims 2-5, and 8 are rejected because they are dependent of the rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki US Patent No. 8,601,191, in view of Worrell et al US Patent No. 6,728,816.

Regarding claim 1, Aoki teaches a bus system (see figure 18 and 19) comprising a master, a first slave, a second slave, and a bus operable to connect the master, the first slave, and the second slave (interconnect matrix 300 having deadlock avoidance circuit 700 connecting master #11 and slave #1 and #2), wherein 
the master is configured to be able to issue a second request to the second slave after issuing a first request to the first slave and before receiving a response to the first request (see col 1 ln 36-42, the master M1 issues read transactions having a dependence relation to the slave S1 and, then, the slave S2" implies that the master M1 provides the slaves S1 and S2 with respectively a first read address and a second read address following the first read address and expects to receive first data from the slave S1 and second data following the first data from the slave S2), 
the bus comprises: 
a determination unit configured to, upon receiving the second request, determine whether to permit a transfer of the second request to the second slave (transaction issuance termination determination section 720, see col 24 ln 1-10, On the basis of the previous-transaction information managed by the previous-transaction-information management section 710, the transaction-issuance-termination determination section 720 determines whether or not a transaction newly issued by a master 100 is a cause of a deadlock. If the transaction-issuance-termination determination section 720 determines that the transaction newly issued by the master 100 is a cause of a deadlock, the transaction-issuance-termination determination section 720 stops an operation to pass on the transaction to a slave 200); and 
a suspending unit configured to suspend the transfer of the second request to the second slave while it is determined by the determination unit that the transfer is not permitted (gate 741, see col 24 ln 29-33, when the transaction-issuance-termination determination section 720 supplies the STOP signal for master #1 serving as the first master 100 to the logical-product gate 741 through a signal line 721, the logical-product gate 741 masks the AVALID signal of the first master 100 e.g. stopping the request by the master), and 
But, Aoki fails to teach the determination unit determines whether or not the transfer is permitted based on a notification from the first slave regarding processing of the first request.
However, Worrell teaches a determination unit determines whether or not the transfer is permitted based on a notification from the first slave regarding processing of the first request (see figure 1, order read circuit 2100, see col 3 ln 19-22, , The signal LSLID identifies a most recent, or last slave device 104Z (where Z may range from A to N) that acknowledged the signal READ presented by the master device 102, also see col 6 ln 49-59, The signal CSLID may be compared with the signal LSLID by the compare circuit 1170 (e.g., block 178). If the latency value encoded within the signal CSLID is less than the latency value encoded within the signal LSLID (e.g., the YES branch of decision block 178) then the response time of the current slave device 104Y may be faster than the response time for the last slave device 104Z. The read transaction to the current slave device 104Y generally should not be attempted because the last slave device 104Z may respond out-of-order after the current slave device 104Y responds e.g. LSLID is based on read acknowledge or notification SX_CMDRDY from last slave processing last request before current request and the determination is based on LSLID).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the determination unit of Aoki and incorporate permission of transfer request based on the last slave response to the last request.
The motivation for doing so is to guarantee the order of transactions as taught by Worrell (see col 1 ln 49-55). 

Regarding claim 2, Worrell further teaches the first slave is configured to, when a return timing of a first response for the first request is finalized, transmit finalization information indicating that the first response for the first request is finalized to the determination unit as the notification (see col 2 ln 50-54, The selected slave device 104X may present a signal (e.g., SX_CMDRDY) to the bus control logic 108 in response to the signal READ. The prefix “SX” generally identifies slave number X as the source of the signal SX_CMDRDY), in a case of receiving the finalization information from the first slave, the determination unit calculates a return timing of the first response and a return timing of a second response to the second request based on given information, and in a case where it is guaranteed that the return timing of the second response comes after the return timing of the first response, the transfer is permitted (see col 7 ln 5-19, the response time of the current slave device 104Y may be slower than the response time of the last slave device 104Z or the response time of the current slave device 104Y may be the same as the last slave device 104Z. If the current read transaction is as slow or slower than the last read transaction, then the last read transaction generally completes in-order before the current read transaction. Consequently, both the current read transaction and the last read transaction may be allowed to be outstanding simultaneously e.g. the transmission is permitted).

see col 2 ln 50-54, The selected slave device 104X may present a signal (e.g., SX_CMDRDY) to the bus control logic 108 in response to the signal READ. The prefix “SX” generally identifies slave number X as the source of the signal SX_CMDRDY, also see col 7 ln 5-19, If the current read transaction is as slow or slower than the last read transaction e.g. the last (first) request  is earlier than the current (second) request), and 
in a case where the determination unit receives the finalization information from the first slave, the determination unit permits the transfer (see col 7 ln 5-19, Consequently, both the current read transaction and the last read transaction may be allowed to be outstanding simultaneously e.g. the transmission is permitted).

Regarding claim 7, Worrell further teaches the determination unit permits the transfer in a case where it is not necessary to guarantee that the return timing of the response to the second request comes after the return timing of the response to the first request (see col 6 ln 60-63 and col 7 ln 2-4, The state of the signal BOFFEN may be checked to determine if the current master 102Y commands an override of the signal BOFF… then the signal BOFF may be presented in the inactive state (e.g., block 184) to allow the current read transaction to continue e.g. overriding when not necessary to guaranteed the timing).

Regarding claim 8, Aoki further teaches the slaves are memory devices (see col 6 ln 13-15, A processor can be assumed to be a typical example of the master 100 whereas a memory can be assumed to be a typical example of the slave 200).
see col 1 ln 29-30, Most reads are to a single slave device, such as a dynamic random access memory controller).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the determination unit of Aoki and incorporate DRAM controllers of Worrell.
The motivation for doing so is to accommodate DRAM devices and split transaction read of DRAM devices thus improving the versatility of the system.

 Regarding claim 9, Aoki teaches a method of controlling a bus system comprising a master, a first slave, a second slave, and a bus operable to connect the master, the first slave, and the second slave (see figure 18 and 19, interconnect matrix 300 having deadlock avoidance circuit 700 connecting master #11 and slave #1 and #2), wherein 
the master is configured to be able to issue a second request to the second slave after issuing a first request to the first slave and before receiving a response to the first request (see col 1 ln 36-42, the master M1 issues read transactions having a dependence relation to the slave S1 and, then, the slave S2" implies that the master M1 provides the slaves S1 and S2 with respectively a first read address and a second read address following the first read address and expects to receive first data from the slave S1 and second data following the first data from the slave S2), 
upon receiving the second request, the bus determines whether to permit a transfer of the second request to the second slave (see col 24 ln 1-10, On the basis of the previous-transaction information managed by the previous-transaction-information management section 710, the transaction-issuance-termination determination section 720 determines whether or not a transaction newly issued by a master 100 is a cause of a deadlock. If the transaction-issuance-termination determination section 720 determines that the transaction newly issued by the master 100 is a cause of a deadlock, the transaction-issuance-termination determination section 720 stops an operation to pass on the transaction to a slave 200), 
the bus suspends the transfer of the second request to the second slave while it is determined that the transfer is not permitted (see col 24 ln 29-33, when the transaction-issuance-termination determination section 720 supplies the STOP signal for master #1 serving as the first master 100 to the logical-product gate 741 through a signal line 721, the logical-product gate 741 masks the AVALID signal of the first master 100 e.g. stopping the request by the master).
But, Aoki fails to teach it is determined whether or not the transfer is permitted based on a - 21 -10203566US01/P220-0351US notification from the first slave regarding processing of the first request.
However, Worrell teaches determining whether or not the transfer is permitted based on a notification from the first slave regarding processing of the first request (see col 3 ln 19-22, The signal LSLID identifies a most recent, or last slave device 104Z (where Z may range from A to N) that acknowledged the signal READ presented by the master device 102, also see col 6 ln 49-59, The signal CSLID may be compared with the signal LSLID by the compare circuit 1170 (e.g., block 178). If the latency value encoded within the signal CSLID is less than the latency value encoded within the signal LSLID (e.g., the YES branch of decision block 178) then the response time of the current slave device 104Y may be faster than the response time for the last slave device 104Z. The read transaction to the current slave device 104Y generally should not be attempted because the last slave device 104Z may respond out-of-order after the current slave device 104Y responds e.g. LSLID is based on read acknowledge or notification SX_CMDRDY from last slave processing last request before current request and the determination is based on LSLID).

The motivation for doing so is to guarantee the order of transactions as taught by Worrell (see col 1 ln 49-55). 

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correcting the 112(b) issues set forth in the above rejections.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3, the known prior arts fails to explicitly disclose in a case of receiving the finalization information from the first slave, the determination unit calculates a return timing of the first response and a return timing of a second response to the second request based on given information, wherein the given information comprises: first information on a latency from transmission of the finalization information by the first slave until when the first slave is to return the first response, and second information on a latency from when the transfer is permitted by the determination unit to until when the second slave is to return the second response and in a case where it is guaranteed that the return timing of the second response comes after the return timing of the first response, the transfer is permitted in combination with other limitation found in the independent claim 1 and intervening claim 2.
The closest prior art Worrell et al US Patent No. 6,728,816 discloses permitting transfer of current request of the current slave based on comparing response time of the last request of the last slave and the response time of the current request. However, Worrell fails to teach calculating the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim US publication US 20020019895 discloses a bus system and command delivering method from a master to two different slave based on latency of the slaves in advance of completion of data transfer.
Tsai US publication US 20040225767 discloses a master/slave bus system transaction based on acknowledgement from the slaves.
Nara et al US publication US 20070101032 discloses a bus arbitration circuit for arbitrating data transfers from a plurality of master devices to a plurality of slave device
Gupta et al US publication US 20080082707 discloses a non-blocking bus controller to maintain request ordering in a non-blocking manner.
Chen US publication US 20090037552 discloses a master sends a next command to a next slave after the master cards identifies a correct initial packet from a previous slave. When the initial packet is not correct, the master card halts sending the next command.
Sun et al US publication US 20190036874 discloses a method of communicating with two or more slaves
Ulmer et al US Patent No. 10,445,270 discloses a master transmitting and receiving commands to/from different slaves in accordance with different wait period. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Examiner, Art Unit 2184